Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 1 of 15


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                      Case No. _______– Civ

   RYDER TRUCK RENTAL, INC.

                                           Plaintiff
   vs.

   MANGO CAPITAL, INC.
                                        Defendant.


                      COMPLAINT TO RECOVER CONTRACT CHARGES

            Pursuant to 28 U.S.C. § 1332, Ryder Truck Rental, Inc. d/b/a Ryder Transportation

  Services (hereinafter referred to as “Plaintiff”) sues Mango Capital, Inc. (hereinafter referred to

  as “Defendant”) and alleges;

                                                 PARTIES

            1.     Plaintiff was at all times hereinafter mentioned a Florida corporation with a

  principal place of business at 11690 Northwest 105th Street, Miami, Florida 33178 and offices in

  all 50 states.

            2.     Based upon information and belief, Defendant was, at all times hereinafter

  mentioned, a corporation duly existing under the laws of the State of Missouri, with a principal

  place of business at 303 North Stadium Boulevard, 2nd Floor, Columbia, Missouri 65203.

          3.       This court has jurisdiction over this matter based on Diversity of Citizenship. The

  amount in controversy, without interest or costs, exceeds the sum or value specified by 28 U.S.C.

  § 1332.

          4.       Plaintiff has retained the undersigned law firm and is obligated to pay said firm

  reasonable attorney’s fees for its services.
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 2 of 15


                                           COUNT I
                          (Breach of Contract to Make Rental Payments)

          5.      Plaintiff hereby refers to and incorporates paragraphs 1 through 4, inclusive, as if

  set forth herein.

          6.      During 2019, Defendant entered into various Truck Rental Agreements (“Rental

  Agreements”) with Plaintiff pursuant to which Plaintiff rented Defendant certain vehicles. True

  and correct copies of the Rental Agreements are attached hereto as Exhibit “A”.

          7.      Pursuant to the Rental Agreements, Defendant was required to make certain

  payments, as set forth in the Rental Agreements, for the use by Defendant of the vehicles rented

  by Plaintiff to Defendant.

          8.      Defendant failed to make the payments required by the Rental Agreements as and

  when due and there presently exists a debt in the amount of $639,145.71. No part of the debt has

  been paid and the entire sum is due and owing, together with interest accruing at the maximum

  allowable legal rate. A true and correct copy of the Statement of Account listing the invoices

  Defendant failed to pay is attached hereto as Exhibit “B”.

          9.      The Rental Agreements provide that upon default by Defendant of its obligation

  to make the rental payments as and when due, Plaintiff may terminate the Rental Agreements

  and demand Defendant pay all reasonable costs and attorney’s fees incurred by Plaintiff. Exhibit

  A, Paragraph 11. A true and correct copy of the demand letter dated August 21, 2020, is

  attached hereto as Exhibit “C”.

          WHEREFORE, Plaintiff demands judgment for damages against Defendant, in the

  amount of $639,145.71, plus costs, interest, and attorney’s fees pursuant to the contract, and such

  further relief as the court deems proper.




                                                   2
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 3 of 15


                                                COUNT II
                                              (Open Account)

         10.      Plaintiff repeats and realleges paragraphs 1 through 4, inclusive, as if fully set

  forth herein.

         11.      Defendant owes Plaintiff $639,145.71 that is due, according to the invoices and

  account attached as Exhibit B and incorporated herein by reference.

         WHEREFORE, Plaintiff demands judgment for damages against Defendant, in the

  amount of $639,145.71, plus costs, interest, and attorney’s fees pursuant to the contract, and such

  further relief as the court deems proper.

                                                COUNT III
                                              (Account Stated)

         12.      Plaintiff repeats and realleges paragraphs 1 through 4, inclusive, as if fully set

  forth herein.

         13.      This is an action for damages that does exceed the sum of $75,000.00.

         14.      Before the institution of this action, Plaintiff and Defendant had business

  transactions between them, and on September 20, 2020, they agreed to the resulting balance.

         15.      Plaintiff rendered statements to Defendant, copies being attached as Exhibit B

  and Defendant did not object to the statements.

         16.      Defendant owes Plaintiff $639,145.71 that is due on the account.

         WHEREFORE, Plaintiff demands judgment for damages against Defendant, in the

  amount of $639,145.71, plus costs, interest, and attorney’s fees pursuant to the contract, and such

  further relief as the court deems proper.

                                       COUNT IV
                             (ALTERNATIVELY - Quantum Meruit)




                                                     3
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 4 of 15


          17.     Plaintiff repeats and realleges paragraphs 1 through 4, inclusive, as if fully set

  forth herein.

          18.     Defendant had the exclusive use and enjoyment of certain vehicles owned by

  Plaintiff.

          19.     Defendant benefitted from the use and enjoyment of the aforesaid vehicles.

          20.     Defendant has not compensated Plaintiff for the benefit received by the use of the

  aforesaid vehicles.

          21.     Defendant has been unjustly enriched at lease in the amount of $639,145.71, or

  such higher amount that may be proven at trial.

          WHEREFORE, Plaintiff demands judgment for damages against Defendant, in the

  amount of $639,145.71, plus costs, interest, and attorney’s fees pursuant to the contract, and such

  further relief as the court deems proper.

                                               COUNT V
                                              (Legal Fees)

          22.     Plaintiff repeats and realleges paragraphs 1 through 4, inclusive, as if fully set

  forth herein.

          23.     The Rental Agreements provides that upon default by Defendant of its obligation

  to make the lease payments as and when due, Plaintiff may terminate the Rental Agreements and

  demand Defendant pay all reasonable costs and attorney’s fees incurred by Plaintiff. Exhibit A,

  Paragraph 11. A true and correct copy of the demand letter dated August 21, 2020, is attached

  hereto as Exhibit “C”.

          24.     By reason of the foregoing, Plaintiff has been compelled to employ the services of

  the undersigned counsel and firm and has agreed to pay reasonable fees for their services. These




                                                    4
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 5 of 15


  attorney’s fees are to be paid by Defendant pursuant to the Rental Agreements. Exhibit A,

  Paragraph 11.

         WHEREFORE, Plaintiff demands judgment for attorney fees pursuant to the contract

  against Defendant, in an amount to be determined by the court plus costs and interest and such

  further relief as the court deems proper.

  WHEREFORE, Plaintiff prays the court as follows:

         1.       That Plaintiff have and recover of Defendant a judgment for the amount of

  $639,145.71, in charges pursuant to the Rental Agreements;

         2.       Reasonable attorney’s fees;

         3.       The costs of this action; and

         4.       For such further relief as the court deems proper.



  Dated: October 1, 2020,

                                                  THE BERNSTEIN LAW FIRM

                                                  s/ Matthew A. Savino
                                                  Matthew A. Savino, Esq.
                                                  Florida Bar No.: 1010318
                                                  Michael I. Bernstein, Esq.
                                                  Florida Bar No.: 546208
                                                  3050 Biscayne Boulevard, Suite 403
                                                  Miami, Florida 33137
                                                  Tel. (305) 672-9544
                                                  Fax. (305) 672-4572
                                                  Attorneys for Plaintiff
                                                  Primary: michael@blfmiami.com
                                                  Secondary: matthew@blfmiami.com
                                                              assistant@blfmiami.com


  OF COUNSEL:
  WALSH & GAERTNER, PA
  24 East Fourth Street
  St. Paul, MN 55101
                                                    5
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 6 of 15


  Telephone: (651) 228-9968/Telecopier: (651) 224-2672
  Attorneys for Plaintiff, Ryder Truck Rental, Inc.




                                              6
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 7 of 15
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 8 of 15
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 9 of 15
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 10 of 15
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 11 of 15
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 12 of 15
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 13 of 15
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 14 of 15
Case 1:20-cv-24071-DLG Document 1 Entered on FLSD Docket 10/06/2020 Page 15 of 15
